Citation Nr: 1609870	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-36 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to January 1968.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2007 rating decision of the VA Regional Office (RO) in Portland, Oregon.

The Veteran was afforded a Board hearing in March 2013 before the undersigned Veterans Law Judge (VLJ) sitting at Portland, Oregon.  The transcript of the hearing is associated with the record.

In May 2013, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

Since the last adjudication of the case by the RO in July 2013, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

In a May 2013 the Board granted service connection for PTSD.  Accordingly, the appeal as to the issue of service connection for PTSD has been resolved.


FINDINGS OF FACT

1.  A lung disability was not manifest in service and is not attributable to service.

2.  The Veteran does not have lung cancer.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in September 2007.  The claim was last adjudicated in July 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, hearing testimony and lay statements have been associated with the record.  During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.  

Pursuant to the Board remand, in June 2013, VA afforded the Veteran an examination and obtained a medical etiological opinion with respect to his respiratory disorder.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, the Board finds that by obtaining this medical opinion, the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he his current respiratory disorder is due to asbestos exposure aboard the U.S.S. Hancock in service.  On his VA-Form 9 substantive appeal (June 2012), the Veteran avers that constant jet fuel exposure on the flight deck without protective gear contributed to his respiratory problems as well.  He stated that he has had respiratory issues about one year after discharge from the Navy.

Service treatment records are unremarkable for complaints of, treatment for or diagnoses related to, a respiratory disability during service.  The separation examination found normal lungs.  At entrance to service, the Veteran reported coughing up blood prior to service and his treating physician submitted a January 1965 correspondence indicating that the Veteran was under the physician's care from June 29, 1964 to July 7, 1964 for hemoptysis.  The physician stated that X-rays and bronchoscopy were negative and the site of the hemoptysis was never found.  The physician reported that the Veteran was in perfect health and never had any other bleeding.  

A May 1989 Brooklyn VA medical center treatment note records a history of asthmatic attacks for the past four years and indicates that the Veteran was a former smoker (he quit 10 years prior).

A June 2005 VA treatment record noted that the Veteran appeared to have mild chronic obstructive pulmonary disease (COPD) controlled with medication.  The Veteran's current diagnosis is COPD (as stated during the March 2013 Board hearing).

In an October 1993 Application for Compensation or Pension, the Veteran stated that that he had breathing problems which began in 1978.  In July 2007, the Veteran brought his claim of service connection for a lung condition secondary to asbestos exposure.

A September 2008 X-ray of the lungs shows linear strands of density and suspected parenchymal scarring.  There was no calcific pleural plaquing to specifically indicate asbestosis.  No acute infiltrate was evident.

A May 2011 hospital discharge summary provided that previous bronchoscopies indicated that the Veteran had lung lesions.  As a result, studies were conducted, but no histologic evidence of malignancy was found.  Various biopsies conducted of the right lung were negative for cancer and the Veteran had a negative PET scan.  In April 2011, the Veteran chose to undergo a right middle lobectomy.  Due to postoperative bleeding complications, the Veteran underwent a bronchoscopy with biopsies performed in June 2011.  

The Veteran was afforded a VA examination for his respiratory disability in June 2011.  A physical examination and X-ray studies were performed.  The VA examiner diagnosed the Veteran with post right upper and mid lobectomy with subsequent hemorrhage, now requiring decortication; and asthma.  He commented that though the Veteran had exposure to asbestos on the U.S.S. Hancock, none of his reports have ever mentioned asbestosis nor was he diagnosed with such.  VA obtained an addendum opinion from the same examiner in December 2011 on the issue of whether the Veteran's claimed asbestos exposure was the cause of his diagnosed respiratory condition.  The examiner stated that the Veteran's exposure to asbestos in service was minimal and he had no other asbestos exposure.  The examiner found that there was no evidence of pulmonary asbestosis on the Veteran's chest X-ray studies.  Thus, the examiner opined that it was not likely that the Veteran's respiratory condition is related to asbestosis as the Veteran does not have pulmonary asbestosis.  

The Veteran's private treating physician, Dr. D.P., submitted a February 2011 letter to VA in which he states that it was brought to his attention that the Veteran was exposed to asbestos during service.  The physician continued that through the years, the Veteran has suffered pneumonia several times, which has led to scarring and a blocked bronchial tube which asbestos fibers "small enough to reach the narrowest air passages and alveoli in the lungs which [sic] has caused this damage."  The physician further stated that because these fibers cannot be expelled they build up over time, eventually causing thickening and scarring of lung tissue, which was shown in findings from the bronchoscope.

In an April 2013 letter, Dr. D.P. states that he believes that the Veteran's respiratory disability could be partially due to his previous exposure to jet fuel exhaust and asbestosis and indicated that the Veteran's minimal smoking history would most likely not be the sole contributing factor to his lung disease.  In a June 2013 letter, Dr. D.P. added that breathing and working the jet fuel causes risk of suffering chemical and physical burns to the lungs.  The chemicals and toxic fumes cause damage to the lungs and brain.  Jet fuel exhaust contains well known carcinogens such as benzene and toluene.  These chemicals and toxins produce the worst health outcomes to the lungs, according to the physician.

Pursuant to the Board's May 2013 remand, the Veteran was afforded a June 2013 VA examination.  After reviewing the evidence, the examiner opined that the Veteran's current respiratory disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that there were no respiratory conditions identified on the service exit examination; COPD is the cause of the Veteran's respiratory symptoms; a private PET CT scan of February 2011 and June 2013 VA X-ray do not report a diagnosis of asbestosis; a November 2012 private consultation note lists COPD as the principle diagnosis with no mention made of a diagnosis of asbestosis; June 2013 pulmonary function tests report as severe obstructive airway disease; and exposure to jet fumes is not a cause of COPD.  The examiner also noted that February 2011 private medical records state that asbestos fibers were found in lavage washings from the Veteran's lungs.  As to this note, the examiner opined that there is no medical evidence that the presence of asbestos fibers in lavage/secretions is a causative factor in the Veteran's recurring episodes of pneumonia.  The examiner stated that the presence of asbestos fibers in the lung is consistent with asbestos exposure, but does not meet the diagnostic criteria for asbestosis, and that the well documented COPD alone is sufficient to account for recurrent episodes of pneumonia.

According to VA's Adjudication Procedure Manual (M21-1), claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service, and a diagnosed disability that has been associated with in-service asbestos exposure.  M21-1, Part IV, Subpart ii, 1.I.3.a.  According to the M21-1 manual, asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Part IV, Subpart ii, 2.C.2.b.  Inhalation of asbestos fibers can produce fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis, tumors, pleural effusions and fibrosis, pleural plaques (scars of the lining that surrounds the lungs), mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system, except the prostate.  Id.  Disease-causing exposure to asbestos may be brief, and/or indirect.  M21-1, Part IV, Subpart ii, 2.C.2.c.  Many people with asbestos-related diseases have only recently come to medical attention because the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part IV, Subpart ii, 2.C.2.f.

Here, the Veteran has been diagnosed with COPD.  There are conflicting medical opinions as to whether or the Veteran's COPD is due to asbestos or jet fuel exposure while in service.  The June 2011 and June 2013 VA examiners found no evidence of pulmonary asbestosis on review of the medical evidence, and that it was less likely than not that the Veteran's COPD was related to asbestos exposure.  The June 2013 examiner further found that exposure to jet fumes is not a cause of COPD, and that the presence of asbestos fiber in the Veteran's lungs proves exposure to asbestos.  It does not prove, according to the examiner, that asbestos exposure was the cause of the recurrent pneumonias.  The examiner further opined that the finding of asbestos fibers on lavage does not meet the diagnostic criteria of asbestosis.

On the other hand, the Veteran's private treating provider opined that recurrent pneumonia has led to scarring and a blocked bronchial tube which asbestos fibers "small enough to reach the narrowest air passages and alveoli in the lungs which [sic] has caused this damage."  See February 2011 letter.  The physician further stated that buildup of the fibers causes thickening and scarring of lung tissue, which was shown in findings from the bronchoscope in this Veteran.  Id.  In April 2013, the private physician opined that the Veteran's respiratory disability could be partially due to his previous exposure to jet fuel exhaust and asbestosis, and in June 2013, the opinion was that breathing and working with jet fuel causes risk of suffering chemical and physical burns to the lungs; that the chemicals and toxic fumes cause damage to the lungs and brain; that jet fuel exhaust contains well known carcinogens such as benzene and toluene; and that these chemicals and toxins produce the worst health outcomes to the lungs.

The Board finds that the opinions of the VA medical examiners outweigh the private treating physician's opinions.  In that regard, the treating provider's February 2011 opinion is unclear in its language as to what damage asbestos fibers actually caused.  The opinion indicates that there was thickening and scarring of lung tissue, but it appears to speak about buildup of asbestos fibers causing thickening and scarring in general terms, rather than as specific to this Veteran.  Moreover, the February 2011 letter does not phrase its opinion in a manner which would allow the Board to conclude that the physician is attributing an "at least as likely as not" degree of certainty to asbestos fibers as a cause of the thickening and scarring in this Veteran.  

The April 2013 letter is equivocal in that it states that the disability "could be" partially due to exposure to jet fuel or asbestosis.  The phrase "could be" indicates that the Veteran's exposure is a possible cause.  Such a possibility is an insufficient degree of certainty for the Board to find the opinion to carry more than a minimal level of probative weight.  Finally, the June 2013 opinion addresses the risks of exposure to exhaust fumes in general terms, rather than addressing the facts of this Veteran's specific case.

The VA examiners, on the other hand, are clear as to the degree of certainty of their opinions and that they are addressing the specific facts of this Veteran's case.  The June 2013 opinion cites evidence, such as the lack of asbestosis findings in objective studies, such as X-rays.  It further discusses why the opposing opinion is not persuasive.  Moreover, these opinions are consistent with the objective studies, for example, the September 2008 VA chest X-ray which found no calcific pleural plaquing to specifically indicate asbestosis.

The Board also finds that the specific, reasoned opinion of the VA medical examiners are more credible and of greater probative weight than the lay assertions of the Veteran that his COPD is due to jet fuel or asbestos exposure in service because the medical providers have greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.  

The Veteran is competent to report that which he has been told.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Here, he is credible that he has been told that he has residuals of exposure, asbestos and fuel.  However, this lay/medical opinion is of no greater probative value than the information upon which it is based.  The Board has rejected the private medical opinions in favor of the VA opinions.  Similarly, we find the Veteran's lay/medical opinion to be less credible and less probative than the reasoned VA opinions.

With respect to service connection on a direct basis, service treatment records are negative for lung disorders.  Although they note a pre-service lung disorder, there was no further incurrence of it.  The earliest medical record of a respiratory issue is a May 1989 Brooklyn VA medical center treatment note which records a history of asthmatic attacks for the past four years and indicates that the Veteran was a former smoker (he quit 10 years prior).  Any assertion by the Veteran that his respiratory disorder began in service is outweighed in probative value by the service medical records which were recorded during service.  The Veteran's statements, on the other hand, were made many years after service and in the context of a claim for compensation. 

For the foregoing reasons a preponderance of the evidence is against a finding that the Veteran's COPD is due to asbestos or chemical exposure in service.  A preponderance of the evidence is also against a finding that the Veteran had manifestations of COPD in service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

Hemoptysis

The record establishes that the appellant was seen by a private doctor for hemoptysis prior to service.  However, the cause was unknown.  Furthermore, other than a history, hemoptysis was not noted at entrance, was not manifest during service and was not identified at separation.  In such a fact pattern, the presumption of soundness is not implicated.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).

Lung Cancer

The Veteran has testified that he was treated for lung cancer and that he underwent a lobectomy.  After observing the Veteran at the hearing, we believe that he believes this information to be correct.  However, all reliable medical evidence establishes that he never had lung cancer and the lobectomy was to treat a different pathology.  The professional medical evidence is more reliable, more probative and more credible than the Veteran's lay/medical opinion, even if he had been told at one point that he had cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His ability to relate that which he has been told maybe competent, but when viewed in conjunction with the rest of the record, his testimony pales into insignificance.  The evidence establishes that he never had lung cancer.  Therefore, it necessarily follows that lung cancer was not noted during service or within one year of separation. 



ORDER


Service connection for a respiratory disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


